Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 02/15/2021, in response to the rejection of claims 1-6 and 15-20 from the non-final office action, mailed on 11/24/2020, by amending claims 1, 5-6, 15, is acknowledged and will be addressed below.

Election/Restrictions
Claims 8-13 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim interpretation
(1) In regards to the “wherein the controller is configured to control the gas supply to supply the gas into the chamber such that a predetermined film is formed on the workpiece by plasma CVD” of Claim 5,
The “such that a predetermined film is formed on the workpiece by plasma CVD” of claim 5 defines an operation of the apparatus.
The intended purpose of a plasm CVD is depositing a predetermined film on the workpiece by supplying a gas then generating plasma with the gas. Further, the overall operations of the plasma CVD, such as loading the workpiece, supplying gas, generating plasma, and depositing a film, is controlled by a controller including a manual control or automatic control.

Consequently, when a prior art teaches a plasma CVD apparatus, it is sufficient to meet the limitation.

(2) Similarly, in regards to the “wherein the controller is configured to control the gas supply to supply the gas such that includes a silicon source gas and a nitrogen-containing gas is formed a silicon nitride film on the workpiece” of Claim 6,
As discussed in the item (1) above, depositing a film does not add a patentable weight to the controller of the plasma CVD.
Further, the “silicon source” gas and “nitrogen-containing” gas of claim 6 define a different identity of the gas used in the claimed processing apparatus. Use of different gases is a different use of the claimed apparatus, in other words, supplying “A” gas or supplying “B” gas, or supplying both gases does not change the structure of the controller and even further the structure of the plasma CVD, rather it merely describes an operation of the plasma CVD, and does not add a patentable weight to the claimed apparatus, see MPEP citations below. 
Still furthermore, the “silicon nitride” is a film product obtained by use of the claimed processing apparatus, thus forming a silicon nitride film is an intended use of the claimed apparatus, in other words, forming a silicon nitride film, forming a silicon oxide film, or forming silicon carbide film does not change the structure of the controller and even further the structure of the plasma CVD, rather it merely describes an 
Consequently, when an apparatus of a prior art is capable of providing multiple gases and forming a film on the workpiece by the gases, it is sufficient to meet the limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) The “symmetrical” of claim 17 is a new matter, because the applicants’ disclosures do not explicitly support the slot position to be a symmetrical.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For the purpose of an examination, when it is a truncated shape, it will be considered meeting the limitation. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 15-20 rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20100032094, hereafter ‘094), in view of Kaneko et al. (US 20150015139, hereafter ‘139).
Regarding to Claim 1, ‘094 teaches:
A microwave plasma apparatus ([0002], the claimed “A microwave plasma processing apparatus”);
A semiconductor wafer W is placed is housed inside the process chamber 34 (Fig. 2, [0069], the claimed “comprising: a chamber that accommodates a workpiece”);
A microwave generator 78 ([0075], the claimed “a microwave generating source that generates microwaves”);
The waveguide pipe composed of the rectangular waveguide pipe 76 and the co-axial waveguide pipe 70 ([0075], the claimed “a waveguide that guides the microwaves generated from the microwave generating source toward the chamber”);
radiating the microwaves guided by the waveguide toward the chamber”);
The ceiling plate 56 is formed of quartz, ceramics and the like having microwave permeability, and hermetically closes the opening of the process chamber 34 ([0073], the claimed “a microwave-transmitting plate made of a dielectric material that constitutes a top wall of the chamber and transmits the microwaves radiated from the plurality of slots”);
These gases are flow-controlled and supplied to the process chamber 34 through the corresponding nozzles 42, 44 ([0071], the claimed “a gas supply that supplies a gas into the chamber”);
An exhaust system 52 including a vacuum pump and a pressure control valve (not shown) is connected to the exhaust opening 50 ([0072], the claimed “an exhaust that exhausts an atmosphere in the chamber”);
Fig. 3 shows plural pairs of slots along an outer circumferential direction, therefore, slot groups can be formed by grouping some of the pairs (the claimed “wherein every slot is arranged into a plurality of slot groups sequentially arranged along the circumferential direction of the planar antenna, each slot group including slot pairs sequentially arranged along the circumferential direction, each slot pair having a first slot positioned radially outward relative to a second slot”).


However, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a controller, for the purpose of controlling overall operations of the processing apparatus. The controller may be a manual controller, such as a user or operator, OR an automatic controller, such as a computer including a CUP, memory, etc. Use of a controller is commonly known feature in the art of a processing apparatus.

‘094 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: each slot group including three slot pairs sequentially arranged along the circumferential direction, each slot pair having a first slot positioned radially outward relative to a second slot, and a central slot pair from among the three sequentially arranged slot pairs being separated from remaining slot pairs of the three sequentially arranged slot pairs by a first distance, wherein a first slot group from among the plurality of slot groups is spaced apart from an immediately adjacent slot group from among the plurality of sequentially arranged slot groups along the circumferential direction of the planar antenna by a second distance larger than the first distance in the circumferential direction, and wherein the number of the slot groups in the circumferential direction is an odd number equal to or more than three.



Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an antenna having odd number of slot groups in an outer region, each group having two slot pairs and a distance between a slot group and immediately adjacent slot group is larger than a distance between two slot pairs in a slot group, into the apparatus of ‘094, for the purpose of controlling plasma density uniformity, and/or for its suitability as an antenna of the microwave plasm processing apparatus with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.
Consequently, the combination clearly teaches all the untaught limitation of the claim 1 above, except the number “three”.
However, the slot arrangement influences on uniformity of plasma density, because the radiated microwave passes through the slots. Thus, depending on the number, shape or position of the slots, the radiated amount of the microwave is 
Therefore, even if the modified ‘094 is silent about a specific number for the slot pairs in each group, before the effective filling date of the claimed invention, it also would have been obvious to a person of ordinary skill in the art to have selected a proper number of slot pairs in each group, such as three, as claimed, for the purpose of controlling radiated amount of the microwave for plasma processing. Further, MPEP clearly guides finding an optimized number is an obvious matter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art in absence of unexpected result, see MPEP 2144.05.

Regarding to Claims 2-3,
Fig. 3 of ‘094 shows the slot pairs are in a truncated shape, and as discussed in the claim 1 rejection above, slots of the modified ‘094 has seven groups (the claimed “wherein the slot pairs are formed in a truncated shape and the slot groups are further arranged in a prime number in the circumferential direction of the planar antenna” of Claim 2, and “wherein the slots pairs are arranged to form seven slot groups in the circumferential direction in the planar antenna” of Claim 3).

Regarding to Claim 4,
‘094 teaches The TE mode microwaves having a frequency of, for example, 2.45 GHz generated by the microwave generator 78 propagate through the rectangular waveguide pipe 76, and then are converted into the TEM mode by the mode converter 

Regarding to Claim 5,
‘094 teaches plasma process apparatuses have been employed for film deposition, in semiconductor product fabrication processes ([0002]), and process gas, for example, film deposition gas when film deposition is carried out, is supplied from the process gas supplying nozzle 44 ([0092], note the gas supply is controlled by the controller of ‘094, because the controller controls overall operation of the apparatus, see the claim interpretation above, the claimed “wherein the controller is configured to control the gas supply to supply the gas into the chamber such that a predetermined film is formed on the workpiece by plasma CVD”).

Regarding to Claim 6,
‘094 teaches process gas, for example, film deposition gas when film deposition is carried out, is supplied from the process gas supplying nozzle 44 ([0092], note Fig. 2 shows plural gases, it means the processing apparatus of ‘094 is capable of providing plural gases, thus it is capable of forming the claimed film by providing plural gases, see the claim interpretation above, the claimed “wherein the controller is configured to control the gas supply to supply the gas such that includes a silicon source gas and a nitrogen-containing gas is formed a silicon nitride film on the workpiece”).

Regarding to Claim 15, ‘094 teaches:
A microwave plasma apparatus ([0002], the claimed “A microwave plasma processing apparatus”);
A semiconductor wafer W is placed is housed inside the process chamber 34 (Fig. 2, [0069], the claimed “comprising: a chamber that accommodates a workpiece”);
A microwave generator 78 ([0075], the claimed “a microwave generating source that generates microwaves”);
The waveguide pipe composed of the rectangular waveguide pipe 76 and the co-axial waveguide pipe 70 ([0075], the claimed “a waveguide that guides the microwaves generated from the microwave generating source toward the chamber”);
The planar antenna member 64 is made of an electrically conductive material, and In the planar antenna member 64, plural slots 80 are formed ([0077], the claimed “a planar antenna made of a conductor having a plurality of slots arranged along a circumferential direction of the planar antenna and radiating the microwaves guided by the waveguide unit toward the chamber”);
The ceiling plate 56 is formed of quartz, ceramics and the like having microwave permeability, and hermetically closes the opening of the process chamber 34 ([0073], the claimed “a microwave-transmitting plate made of a dielectric material that constitutes a top wall of the chamber and transmits the microwaves radiated from the plurality of slots”);

An exhaust system 52 including a vacuum pump and a pressure control valve (not shown) is connected to the exhaust opening 50 ([0072], the claimed “and an exhaust that exhausts an atmosphere in the chamber”);
Fig. 3 shows plural pairs of slots along an outer circumferential direction, therefore, slot groups can be formed by grouping some of the pairs and the outer circumferential direction has plural groups in a single row, this is sufficient to meet the claim (the claimed “wherein every slot is arranged into a plurality of slot groups sequentially arranged along the circumferential direction of the planar antenna and distributed in a single row in the circumferential direction of the planar antenna, each slot group including slot pairs sequentially arranged along the circumferential direction, each slot pair having a first slot positioned radially outward relative to a second slot”).

‘094 is silent about the claimed “and a controller configured to control an overall operation of the microwave plasma processing apparatus”.
However, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a controller, for the purpose of controlling overall operations of the processing apparatus. The controller may be a manual controller, such as a user or operator, OR an automatic controller, such as a computer including a CUP, memory, etc. Use of a controller is commonly known feature in the art of a processing apparatus.

(BOLD and ITALIC letter) of:
Claim 15: each slot group including three slot pairs sequentially arranged along the circumferential direction, each slot pair having a first slot positioned radially outward relative to a second slot, and a central slot pair from among the three sequentially arranged slot pairs being separated from remaining slot pairs of the three sequentially arranged slot pairs by a first distance, wherein a first slot group from among the plurality of slot groups is spaced apart from an immediately adjacent slot group from among the plurality of sequentially arranged slot groups along the circumferential direction of the planar antenna by a second distance larger than the first distance in the circumferential direction, and wherein the number of the slot groups in the circumferential direction is an odd number equal to or more than three.

The untaught limitations of claim 15 is the same as the untaught limitations of the claim 1, thus it is rejected for substantially the same reason as claim 1 rejection above.

Regarding to Claims 16-19,
Fig. 3 of ‘094 shows the slot pairs are in a truncated chevron shape and arranged to form an angle between the slots, and as discussed in the claim 1 rejection above, slots of the modified apparatus of ‘094 has seven groups (the claimed “wherein the slot pairs are formed in a truncated chevron shape” of Claim 16, “wherein the first slot and the second slot in each of the slot pairs are arranged symmetrically to each other” of Claim 17, “wherein the slot groups are further arranged in a prime number in the 

In case the applicants keep arguing that slots of ‘094 is not symmetrical,
As discussed in the 112 rejection above, the applicants’ slot is not perfectly symmetrical, thus the truncated shape of the ‘094 clearly reads into the limitation. Further, based on the drawing of ‘094, when one slot of each slot pair is rearranged, a symmetrical position is easily obtained. Therefore, even if ‘094 is silent about the “symmetrical”, before the effective filling date of the claimed invention, it also would have been obvious to a person of ordinary skill in the art to have rearrange the slots to be symmetrical for the purpose of controlling plasma uniformity and/or further since it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.

Regarding to Claim 20,
‘094 teaches The TE mode microwaves having a frequency of, for example, 2.45 GHz generated by the microwave generator 78 propagate through the rectangular waveguide pipe 76, and then are converted into the TEM mode by the mode converter 72. The TEM mode microwaves propagate through the coaxial waveguide pipe 70 and reach the planar antenna member 64 ([0094], the claimed “wherein the waveguide comprising: a rectangular waveguide that propagates the microwaves generated from the microwave generating source in a TE mode; a mode converter that converts the TE 

Alternatively, claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘094 and ‘139, as being applied to Claim 1 rejection above, further in view of Kasai (US 20050082004, hereafter ‘004).
In case applicants keep arguing that the amended claim 6 recites a structure,

‘004 is analogous art in the field of processing equipment (title). ‘004 teaches As for the examples of deposition gas as a processing gas, when film forming such as silicon nitride film, SiH4 gas, O2 gas, N2 gas or the like can be used ([0048]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a silicon source gas and a nitrogen-containing gas, such as SiH4 gas, O2 gas, N2 gas, as processing gases of ‘094, for the purpose of forming silicon nitride film, as taught by ‘004. Note the SiH4 gas, O2 gas, N2 gas are respectively obtained by coupling SiH4 gas source, O2 gas source, N2 gas source to the gas nozzles of ‘094.
Consequently, in the combined apparatus of ‘094, ‘139 and ‘004, the supply of the imported SiH4 gas, O2 gas, N2 gas is controlled by the controller of ‘094, because the controller of ‘094 controls overall operations of the apparatus of ‘094.

Response to Arguments

In regards to the claim interpretations of Claims 5-6, the applicants argue that the relevant portions of the amended claims 5-6 define the structures of the apparatus, see page 10.
The argument is found not persuasive.
The examiner maintains the amended claim is not interpreted as a structural limitation, as discussed in the claim interpretation above.
Further, the applicants appears to argue that use of the term “configured to” makes the claim as a structural limitation. The examiner responses the term “configured to” is not a magic word to make the claim as a structural limitation. As discussed in the claim interpretation above, the instant claim merely defines a gas supplying function, which is inherently controlled by a controller of a processing apparatus, which controls overall operations of the processing apparatus.

In regards to the 112 1st and 2nd rejections of claim 17, the applicants argue that FIG. 2 of the present disclosure illustrates that the first and second slots of each slot pair are arranged symmetrically to each other. Further, Applicant directs the Examiner's attention to, for example, paragraph [0050] of the original specification that recites, inter alia, "one slot 32 and the other slot 32 are arranged in a truncated chevron shape to form a slot pair 61." In view of the above, Applicant believes that the original specification discloses the recited limitation of claim 17, i.e., "wherein the first slot and the second slot in each of the slot pairs are arranged symmetrically to each other," and 
The argument is found not persuasive.
The examiner maintains the claim 17 raises new matter issue.
The examiner still does not find a proper support for the “symmetrical” of Claim 17. Does the applicants’ Fig. 2 provides a clear dimension and angle position supporting the “symmetrical”? In the view from the examiner, the applicants’ drawing does not show the slots, which are perfectly and clearly symmetrical.
Further, the Fig. 2 and the paragraph [0050] of the original specification only disclose a truncated chevron shape to form a slot pair. However, the examiner does not find a proper support that the “truncated chevron shape” indicates the “symmetrical”. 
Furthermore, the applicants’ paragraph [0065] of the original specification clearly discloses “The conventional planar antenna of FIG. 5 has three circumferentially formed portions in the circumferential direction where slot pairs in a truncated chevron shape are formed in the radial direction”, in other words, a truncated chevron shape of each slot does not necessary indicate a symmetrical shape.
Consequently, an ordinary skilled in the art would NOT be able to understand the “symmetrical” recited in claim 17, based on the “truncated chevron shape” disclosed in Figs. 2, 5, and paragraphs [0050] and [0065].

In regards to the 35USC103 rejection of Claim 1, the applicants argue that ‘139 only teach two pairs of slots in each group, thus ‘139 does not teach the claimed “three” pairs, see page 13-14.
The argument is found not persuasive.
The examiner maintains finding “three” is an obvious matter.
As discussed in the claim rejection above, the number of slot opening is a result effective controllable parameter to control uniformity of plasma density, therefore finding a proper number for slot pair in each group is an obvious matter.
Further ‘139 clearly teaches two pairs in each group. Increasing the pair number from two to three or more, for the purpose of increasing the amount the radiated microwave, thus controlling the plasma density, does not require a skill beyond an ordinary skill.

In regards to the request for rejoinder, the applicants argue that Claim 8 has been amended in a similar manner to amended claim 1 discussed herein. Thus, Applicant respectfully submits that claim 8 as amended includes all the limitations of claim 1 as amended and thus claim 8 as amended is eligible for rejoinder, see page 16.
The argument is found not persuasive.
Currently, claim 1 is not allowable, thus the request is not proper.
Further, the examiner maintains claim 8 does not have all the limitation of claim 1. As the applicants clearly acknowledged in the remark, “In order to be eligible for rejoinder, a claim to a nonelected invention must... require all the limitations of an allowable claim” thus to be eligible for rejoinder, the claim 8 must be amended to have all the exact same limitations of claim 1, not a similar manner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718